Citation Nr: 0003014	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-03 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for discoid lupus 
erythematosus.

4.  Entitlement to service connection for residuals of frozen 
feet.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for a right eye/right 
upper eyelid disability.

7.  Entitlement to a compensable rating for the residuals of 
a nasal bone fracture.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to September 
1964.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO), 
dated in December 1997 and August 1998.

A Travel Board Hearing was held on October 26, 1999, in Waco, 
Texas, before Jeff Martin, who is a Member of the Board's 
Section deciding this appeal and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  It has not been objectively shown that the veteran 
currently has a right knee disability and that that 
disability had its onset during service or is in any way 
causally related to service.

2.  It has not been objectively shown that the hypertension 
that was first noted in the record more than 27 years after 
service had its onset during service or is in any way 
causally related to service.

3.  It has not been objectively shown that the discoid lupus 
erythematosus that was initially diagnosed, per the record, 
approximately 19 years after service, had its onset during 
service or is in any way causally related to service.

4.  The veteran complained of problems with his feet during 
service, pes planus was noted on separation and his 
contentions to the effect that he now suffers from both the 
residuals of frozen feet and pes planus, and that both 
disabilities are causally related to service, are plausible.

5.  The veteran received medical treatment for his right eye 
and right upper eyelid during service and his contentions to 
the effect that he now suffers from a right eye and/or right 
upper eyelid disability, and that that disability is causally 
related to service, are plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disability is not well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).

2.  The claim of entitlement to service connection for 
hypertension is not well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).

3.  The claim of entitlement to service connection for 
discoid lupus erythematosus is not well grounded or capable 
of substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).

4.  The claim of entitlement to service connection for 
residuals of frozen feet is well grounded, i.e., capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).

5.  The claim of entitlement to service connection for pes 
planus is well grounded, i.e., capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  

6.  The claim of entitlement to service connection for a 
right eye/right upper eyelid disability is well grounded, 
i.e., capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection may also be granted, on a presumptive basis, if a 
cardiovascular-renal disease, such as hypertension and 
systemic lupus erythematosus, is shown to be manifested 
within one year after separation from active military 
service, even in the absence of inservice manifestation.  
See, 38 C.F.R. §§ 3.307(a) and 3.309(a) (1999).

Every claimant, however, bears the burden of submitting 
evidence that his or her claim of entitlement to service 
connection is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one which is plausible, 
i.e., meritorious on its own and capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil 
actions, more than just an allegation is required in order to 
prevail in a claim for VA benefits.  In particular, it is 
noted that the claimant (who is, generally, a veteran) needs 
to submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim for 
VA benefits is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).  

A claim for service connection benefits is considered to be 
well grounded when the following three criteria are met: 
(1) evidence of a current disability, as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
38 C.F.R. § 3.303 (1999).  This means that there must be 
evidence of a disease or injury during service, a current 
disability, and a link between the two.  Further, the 
evidence must be competent.  That is, the presence of a 
current disability requires a medical diagnosis; and, where 
the claimant intends to link the current disorder to a cause 
during service or a service-connected disability, a competent 
opinion of a medical professional is required.  See Caluza at 
504; Reiber v. Brown, 7 Vet. App. 513 (1995).

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

Regarding the above, it is noted that the U.S. Court of 
Appeals for Veterans Claims ("the Court," known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has said that the governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which - as well grounded - require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

First Issue
Entitlement to service connection for a right knee 
disability:

The veteran contends that he is entitled to service 
connection for a right knee disability because he has such a 
disability at the present time and he believes that it is 
causally related to service.

A review of the service medical records reveals that the 
veteran complained, in September 1961, of a painful right 
knee, secondary to having fallen on that knee three days 
before.  The examination was, however, "completely 
neg[ative]."  The service medical records reveal no further 
evidence of any problems with the right knee, and no 
diagnosis of a right knee disability at any time.  They also 
reveal that the veteran denied, at the time of his medical 
examination for separation purposes in July 1964, having had, 
or currently having, a "trick" or locked knee, and that the 
examination of his lower extremities at that time was 
negative.

The veteran's contentions notwithstanding, the Board notes 
that the post-service medical records in the file, which 
reflect medical treatment between 1983 and 1997, are devoid 
of any evidence showing a diagnosis of a right knee 
disability or medical treatment for any problems with the 
right knee at any time after service.

It is clear from the above that at least the Caluza criteria 
of a present disability and competent evidence demonstrating 
a nexus between the claimed present disability and service 
have not been met in the present case.  Consequently, the 
Board has no other recourse but to conclude that the claim 
for service connection for a right knee disability is not 
well grounded or capable of substantiation.  That being the 
case, the claim has failed, and must be denied.

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for service connection 
for a right knee disability.  In this regard, the Board notes 
that the veteran did not report any current medical treatment 
for a right knee disability, when specifically asked at the 
travel board hearing of October 1996.  See, in this regard, 
page 17 of the transcript of said hearing.  Under these 
circumstances, VA has no further duty to assist the veteran 
in developing the matter on appeal.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Second Issue
Entitlement to service connection for hypertension:

The veteran contends that he is entitled to service 
connection for hypertension because he has such a disability 
at the present time and he believes that it is causally 
related to service.

A review of the service medical records reveals no evidence 
of the manifestation of hypertension, or hypertension-related 
complaints, at any time.  It also reveals that the veteran 
denied, at the time of his medical examination for separation 
purposes in July 1964, having had, or currently having, high 
or low blood pressure, and that the examination of his heart 
and vascular system, also in July 1964, at which time his 
blood pressure was reported as 122/74, was negative.

The earliest medical evidence in the file revealing any 
hypertension-related problems is contained in a post-service 
private medical record dated in June 1992, more than 27 years 
after the veteran's separation from active military service.  
This document reveals medical treatment for the diagnosed 
discoid lupus erythematosus (DLE) and a statement from the 
veteran mentioning his taking hypertensive medication.  The 
earliest diagnosis of hypertension in the record is contained 
in a post-service private medical statement that was dated in 
September 1997.  According to this document, the veteran 
suffered from several disabilities, to include hypertension, 
was currently taking medication for his several disabilities 
and was first seen in this particular clinic in February 
1981.

It is clear from the above that the Caluza criteria of 
inservice incurrence of a present disability and competent 
evidence demonstrating a nexus between the present disability 
and service have not been met in the present case.  As shown 
above, there were no hypertension-related complaints noted 
during service, hypertension was never diagnosed during 
service, nor within the one-year period immediately following 
discharge, and the earliest evidence at least suggesting the 
manifestation of hypertension was produced more than 27 years 
after service.  Also, and more importantly, the record is 
devoid of competent evidence demonstrating that the claimed 
nexus between the present disability and service does exist.

In view of the above, the Board has no other recourse but to 
conclude that the claim for service connection for 
hypertension is not well grounded or capable of 
substantiation.  That being the case, the claim has failed, 
and must be denied.

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for service connection 
for hypertension.  In this regard, the Board notes that, 
while both the veteran and his spouse claimed, at both a 
January 1999 RO hearing and at the October 1999 travel board 
hearing, that he had been receiving medical treatment for 
hypertension since at least the mid sixties, they also 
reported unsuccessful attempts at locating copies of medical 
records substantiating this allegation.  Also, the veteran 
suggested, at the RO hearing, that some of his service 
medical records (in particular, those reflecting inservice 
medical treatment for high blood pressure) might be missing, 
and he thereafter indicated, at the travel board hearing, 
that he believed that the absence of some of his service 
medical records from the file was due to somebody's having 
"messed up" with his file.  See, in this regard, page 6 of 
the transcript of the RO hearing, and page 15 of the 
transcript of the travel board hearing.  The Board has 
carefully reviewed the evidentiary record but has found no 
basis for a finding that there has been any mishandling of 
the evidentiary record or indications that there may be 
pertinent evidence that is missing from the record.  Under 
these circumstances, VA has no further duty to assist the 
veteran in developing the matter on appeal.  Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Third Issue
Entitlement to service connection for DLE:

The veteran contends that he is entitled to service 
connection for DLE because he has such a disability at the 
present time and he believes that it is causally related to 
service.

A review of the service medical records reveals no evidence 
of any skin disability or any other problems that could 
represent any indications of the manifestation of DLE during 
service.  They also reveal that the veteran denied, at the 
time of his medical examination for separation purposes in 
July 1964, having had, or currently having, any tumors, 
growth, cysts or cancer, and that the examination of his 
head, face, neck, scalp, skin and lymphatic system was 
negative.

The earliest competent evidence in the record showing any 
DLE-related symptomatology is contained in private medical 
records reflecting entries dated as early as December 1983, 
still more than 19 years after the veteran's separation from 
active military service, and as early as September 1997. This 
medical evidence reveals medical treatment for DLE, but none 
of it demonstrates, nor suggests, that this disability is 
causally related to service.
 
It is clear from the above that the Caluza criteria of 
inservice incurrence of a disability and competent evidence 
demonstrating a nexus between the present disability and 
service have not been met in the present case.  As shown 
above, DLE was never diagnosed during service, a diagnosis of 
systemic lupus erythematosus (which clearly is a type of 
lupus different from the one the veteran suffers from) was 
never made within the one-year period immediately following 
the veteran's separation from active military service, the 
earliest diagnosis of DLE in the record was recorded more 
than 19 years after service, and, more importantly, the 
record is devoid of competent evidence demonstrating that the 
claimed nexus does exist. Consequently, the Board has no 
other recourse but to conclude that the claim for service 
connection for DLE is not well grounded or capable of 
substantiation.  That being the case, the claim has failed, 
and must be denied.

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for service connection 
for DLE.  In this regard, the Board notes that, while the 
veteran claimed, at the travel board hearing of October 1999, 
that he started having skin problems, and getting medical 
treatment for them, during service (see, page 20 of the 
transcript of said hearing), no such evidence is of record 
and, as said earlier, there is no indication that there may 
be evidence that is missing from the file.  Under these 
circumstances, VA has no further duty to assist the veteran 
in developing the matter on appeal.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Fourth Issue
Entitlement to service connection for residuals of frozen 
feet:

The veteran contends that he is entitled to service 
connection for the residuals of frozen feet because he has 
such a disability at the present time and he believes that it 
is causally related to service.

A review of the service medical records reveals complaints of 
problems with the feet, particularly involving swelling, in 
January 1962, and a notation to the effect that the veteran 
was "[i]nstructed in cold weather care" of his feet at that 
time.  While there was no diagnosis of frozen feet made 
during service, the Board notes that, at the travel board 
hearing of October 1999, both the veteran and his spouse 
claimed that the veteran had been suffering from a disability 
that they believe represents residuals of frozen feet ever 
since his discharge from active military service.  
Unfortunately, a VA medical examination of the veteran's feet 
has not been conducted and it is not clear whether the 
claimed disability is currently manifested and, if it is, 
whether it is causally related to service.  The absence of 
this evidence is not to be held against the veteran, 
particularly since there is evidence of inservice conditions 
that might have caused frozen feet and the allegations of a 
present disability from both the veteran and his wife.  While 
not sufficient to establish that there is indeed a present 
disability, such contentions are deemed credible, for 
purposes of well-grounding the claim.

In view of the above, the Board concludes that the claim for 
service connection for the residuals of frozen feet is well 
grounded, i.e., it is plausible or capable of substantiation.  
To this extent only, the appeal of this issue is hereby 
granted.

Fifth Issue
Entitlement to service connection for pes planus:

The veteran contends that he is entitled to service 
connection for pes planus because he has such a disability at 
the present time and he believes that it is causally related 
to service.

As noted above, a review of the service medical records 
reveals complaints of problems with the feet, particularly 
involving swelling, in January 1962, and a notation to the 
effect that the veteran was "[i]nstructed in cold weather 
care" of his feet at that time.  This service medical record 
also contains a reference to excessive walking and being in 
road marches.  In addition to this, the Board notes that, on 
separation, a diagnosis of pes planus was made.  However, 
there is no post-service medical evidence confirming this 
diagnosis and demonstrating that, if there is such a 
disability, it is causally related to service.  The veteran 
has alleged that he does indeed suffer from pes planus and 
this allegation is deemed credible, for purposes of 
determining the well-groundedness of this claim.  However, a 
VA medical examination has not been conducted and it is 
therefore unclear whether the Caluza criterion of a present 
disability is met in the present case.  The claim is 
nevertheless found to be well grounded, i.e., plausible or 
capable of substantiation, and, to this extent only, the 
appeal of this issue is hereby granted.

Sixth Issue
Entitlement to service connection for a right eye/right upper 
eyelid disability:

The veteran contends that he is entitled to service 
connection for a right eye/right upper eyelid disability 
because he has such a disability at the present time and he 
believes that it is causally related to service.

A review of the service medical records reveals that the 
veteran received medical treatment in September 1962 due to 
complaints of a sensation of a foreign body in the right eye, 
which were noted to be objectively supported by evidence of 
corneal debris and bulbar conjunctiva wrinkling.  Thereafter, 
the veteran received medical treatment for a 
laceration/contusion to the right upper eyelid that he 
sustained in a football game in September 1963.  The medical 
examination for separation purposes was, however, negative, 
and no complaints of right eye problems were reported at that 
time.  Notwithstanding this finding, the veteran currently 
asserts that he does have a chronic disability of his right 
eye and/or right upper eye/lid and, since his contentions are 
to be deemed credible at this point in time, the Board 
concludes that he has presented a claim for service 
connection that is well grounded, i.e., plausible or capable 
of substantiation.  To this extent only, the appeal of this 
issue is hereby granted.










(CONTINUED ON NEXT PAGE)

ORDER

1.  Service connection for a right knee disability is denied.

2.  Service connection for hypertension is denied.

3.  Service connection for discoid lupus erythematosus is 
denied.

4.  The claim of entitlement to service connection for 
residuals of frozen feet is well grounded and, to this extent 
only, the appeal is granted.

5.  The claim of entitlement to service connection for pes 
planus is well grounded and, to this extent only, the appeal 
is granted.

6.  The appeal of the claim of entitlement to service 
connection for a right eye/right upper eyelid disability is 
well grounded and, to this extent only, the appeal is 
granted.


REMAND OF ISSUES FOUR THROUGH SEVEN

Fourth, Fifth and Sixth Issues
Entitlement to service connection for residuals of frozen 
feet,
pes planus and a right eye/right upper eyelid disability:

As noted above, it is unclear whether these claimed 
disabilities are currently manifested and, if they are, 
whether it is as likely as not that they are causally related 
to service.  A medical examination of the veteran's feet and 
right eye is therefore necessary in order to secure medical 
opinions answering these questions.




Seventh Issue
Entitlement to a compensable rating for the residuals of a 
nasal bone fracture:

The veteran contends that the service-connected residuals of 
a nasal bone fracture should be rated higher than 
noncompensable because he currently suffers from difficulty 
getting air through his right nostril.  It is noted that he 
has not been examined by VA and that this needs to be done, 
insofar as he has claimed a higher level of disability that 
could potentially warrant a compensable rating, if the 
schedular criteria required for a higher rating are met.

In addition to having the veteran examined by the appropriate 
VA specialists, the Board believes that the RO should secure 
copies of any additional evidence reflecting VA and/or 
private medical treatment for the claimed feet and right eye 
disabilities, as well as for the nasal bone disability, 
between 1997 and the present time.  The veteran should also 
be invited to submit any additional evidence that is not yet 
of record but is pertinent to any of the matters subject to 
this remand.

While the Board regrets the delay involved in remanding these 
four matters, under the circumstances discussed above, it is 
felt that proceeding with a decision on the merits at this 
time would not withstand scrutiny by the Court.  For that 
reason, and in order to ensure due process and compliance 
with VA's duty to assist every claimant in the development of 
his or her claim, the matters are REMANDED to the RO for the 
following action: 

1.  The RO should ask the veteran to 
indicate, in a written statement, whether 
he has received additional VA and/or 
private medical treatment for the claimed 
feet and right eye disabilities, as well 
as for the service-connected nasal bone 
disability, between 1997 and the present 
time.  If he responds in the affirmative, 
the RO should then take all steps 
necessary to secure copies of this 
evidence and associate it with the claims 
folder.

2.  The veteran should be scheduled for a 
VA medical examination of his feet, by a 
specialist in cold injuries.  The claims 
folder should be made available to the 
examiner prior to the examination, and the 
examiner should be asked to review the 
file, examine the veteran and submit a 
comprehensive, legible report of 
examination that should include, at least, 
the following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion as to whether 
the residuals of frozen feet are 
currently manifested and, if they 
are, his or her opinion as to their 
etiology, i.e., whether it is as 
likely as not that this chronic 
disability is causally related to 
service.

C.  His or her opinion as to whether 
the veteran has pes planus and, if 
he does, the examiner's opinion as 
to its etiology, i.e., whether it is 
as likely as not that this chronic 
disability is causally related to 
service.  Of course, if the examiner 
concludes that this is a congenital 
or developmental disability that is 
not related to service in any way 
(to include aggravation thereby), he 
or she should state this finding, in 
the report.

The examiner should make sure to fully 
explain in the report the rationale for 
his or her opinions.

3.  The veteran should also be scheduled 
for a VA medical examination of his right 
eye by the appropriate specialist.  The 
claims folder should be made available to 
the examiner prior to the examination, and 
the examiner should be asked to review the 
file, examine the veteran and submit a 
comprehensive, legible report of 
examination that should include, at least, 
the following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion as to whether 
the veteran currently suffers from a 
right eye and/or right upper eyelid 
disability, to include any scar 
noted on the right upper eyelid, 
and, if he does, the examiner's 
opinion as to its etiology, i.e., 
whether it is as likely as not that 
this chronic disability is causally 
related to service.

The examiner should make sure to fully 
explain in the report the rationale for 
his or her opinions.

4.  The veteran should also be scheduled 
for a VA medical examination of his nasal 
bone by the appropriate specialist.  The 
claims folder should be made available to 
the examiner prior to the examination, and 
the examiner should be asked to review the 
file, examine the veteran and submit a 
comprehensive, legible report of 
examination that should include, at least, 
the following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A detailed description of the 
service-connected residuals of an 
inservice fracture of the nasal 
bone, to include his or her opinion 
as to whether this disability 
currently is manifested by a 
deviation of the nasal septum, with 
at least a 50 percent obstruction of 
the nasal passage on both sides, or 
complete obstruction on one side.

The examiner should make sure to fully 
explain in the report the rationale for 
his or her opinions.

5.  After the development requested above 
has been completed, the RO should again 
review the record in light of all the 
additional evidence received since the 
last supplemental statement of the case, 
and re-adjudicate all matters on appeal.  
If either one of the benefits sought on 
appeal remains denied, both the veteran 
and his representative should be furnished 
another supplemental statement of the case 
and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but he should 
nevertheless be reminded of his duty to cooperate with the RO 
in the development of his claims for additional VA benefits, 
and should also be advised of the potential consequences of a 
failure to report for a scheduled medical examination.  The 
veteran should also be advised that he has the right to 
submit additional evidence and argument on the four matters 
that the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The above claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



